Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Drawings
The drawings submitted by Applicant on 8/11/20 suffice to remove any drawing objections. 

Double Patenting
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-4 of U.S. Patent No. 8483853; claims 1, 3, 4 of U.S. Patent No. 8290603; claims 1, 3, 10, 14, 23 of U.S. Patent No. 8788080; claims 1, 3, 10 of U.S. Patent No. 9219959; claims 1, 4 of U.S. Patent No. 10136218; claims 1, 2 of U.S. Patent No. 10555082; claims 1, 2, 7, 11, 23 of U.S. Patent No. 9202509 in view of DME as detailed infra. 
The instant double patenting rejection is maintained. The amendments to Claims 1, 19, 25 filed 8/11/20 do not resolve features beyond that of the previously cited claims as the permutations of the claimed signal processing and output channels of the amended claims is considered no more than a design choice. While the amendments additionally recite the packetization of the audio this is considered well known in the art at the time of the instant application and as such an obvious inclusion. Applicant argues convincingly that the prior filings do not claim "operat[ing] in a first mode in which the playback device is not paired with any other playback devices and is configured to output, via the one or more audio outputs, a first set of one or more channels of audio within a first range of audio frequencies" and "switch[ing] from operating in the first mode to operating in a second mode in which the playback device is paired with the one or more other playback devices, wherein while paired with 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), infra the claimed coordination will be considered as the integration of plural devices within a synchronization group said group comprising particular signal routings among the plural devices.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 rejected under 35 U.S.C. 103 as being unpatentable over Yamaha DME system (DME designer 3.5 manual copyright 2004, available for at least 2004; complete manual provided by Examiner) further in view of Cobranet (see Cobranet Wikipedia entry available 2006 as well as Cobranet specification available 2006; both provided by Examiner)

Regarding claim 1, 19, 25
DME teaches:
A playback device, method and instantiable instructions operative of: 
a network interface configured to receive audio data over a network (DME: pp 3-8, 492-500; Ch 6: a source selector directs audio through a network interface by allocating slots and processing paths among a variety of system sources and sinks); 
one or more audio outputs configured to output audio based on the audio data (DME: pp 3-8, 492-500; Ch 6: a source selector directs audio through a network interface by allocating slots and processing paths among a variety of system sources and sinks; DME_64: pp 9-12, 22-26: exemplary audio/data network); 
at least one processor; and program instructions stored on a tangible, non-transitory computer-readable medium that are executable by the at least one processor (DME_64: pp 9-12, 22-26: each/any DME type device comprises processing resources under direction of instantiated user interfaces variously available on the network to execute code directive of 
operate in a first mode in which the playback device is not paired with any other playback devices and is configured to output, via the one or more audio outputs, a first set of one or more channels of audio within a first range of audio frequencies based on audio data that is received via packets and processed by the playback device (DME: pp 3-8, 492-500; Ch 6: instantiable equalization upon signal paths routed through a mixer of one or more channel); 
while operating in the first mode, receive a signal from a network device via the network, wherein the signal comprises an instruction for the playback device to operate  according to a given playback role as part of a pair with one or more other playback devices wherein the given playback role is different from a playback role of any one of the one or more other playback devices in the pair of one or more other playback devices (DME: pp 3-8, 492-500: scene change upon DME system operable to switchably select, edit, save each/any of the p5 scenes comprising p4 equalization modules to invoke a particular setting of equalization upon singular DME type devices or groups of two or more player devices wherein sub-groups of grouped player device resources and routings respond to user directed or automated scene changes to instantiate particular equalization parameters operative of the grouped device resources including, inputs, DSP and outputs; when a scene change occurs each/any playback device in the scene instantiates a configuration based on the playback roles assigned to each particular device in the form of configurations of connections and components saved within the scene and instantiated upon a directed/determined device within the scene); and 
based on the received signal, switch from operating in the first mode to operating in a second mode in which the playback device is paired with the one or more other playback devices, wherein while paired with the one or more other playback devices, the playback device 
coordinates with the one or more other playback devices to play back audio in synchrony with the one or more other playback devices of the pair (DME: pp 3-8, 492-500; Ch 4, 6: particular signal routing among one or more DME devices using an instantiated one among a plurality of modes or preset operating conditions by which one or more DME devices operate with respect to particular pairings, groupings, etc. of devices), and 
(ii) is configured according to the given playback role in the pair, to output, via the one or more audio outputs, a second set of one or more channels of audio within a second range of audio frequencies based on audio data that is received and processed by the playback device (DME pp 3-8: system operative of a singular device or up to a plurality of zones of device groups each device group comprising 1-16 DME type devices depending on particular user need groupings of the available resources; when a scene change occurs each/any playback device in the scene instantiates a configuration based on the playback roles assigned to each particular device in the form of configurations of connections and components saved within the scene and instantiated upon a directed/determined device within the scene), wherein at least on of the
(a) the second set of one or more audio channels differs from the first set of one or more audio channels (DME: pp 3-8; Ch 6: invocation of particular scenes including equalization parameters relative to particular signal routing parameters corresponding to diverse scenes by which each/any active DME device performs equalization processing upon a first, or first and additional DME type devices), 
(b) the second range of audio frequencies differs from the first range of audio frequencies (DME: pp 3-8; Ch 6: each/any invoked equalizer(s) comprise particular first, second, etc. equalization setting parameter(s)), 
or (c) both the second set of one or - 39 -11-0401S-CON1219 (15-1432-US-CON6) more audio channels differs from the first set of one or more audio channels and the second range of audio frequencies differs from the first 
In this way DME operates to accomplish synchronous delivery of media such that a Wav player type component operates to deliver audio to any of a first, second, etc. networked DME player within a scene for synchronous output by said first, second, etc. player.
DME does not explicitly teach audio data that is received via packets, however DME teaches the utility and interoperability of various larger scale networking interface systems within the DME system in the form of well-known Audio Over Ethernet standards such as Cobranet and Ethersound.
In a related field of endeavor Cobranet teaches an Audio Over Ethernet networking standard wherein audio, timing and control packets are exchanged among devices on a network for the purpose of distributing audio among a constellation of devices for user directed output by said devices and further operable for maintaining synchrony of the output audio such as using a Cobranet loudspeaker (please see Cobranet Wikipedia entry and Cobranet specification pp 97-100, 110-112, 122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Cobranet or similar networking interface of plural DME devices to synchronize diverse networked playback devices for the synchronous output of audio by packetizing and distributing audio, timing and control signals. The average skilled practitioner would have been motivated to do so for the purpose of distributing audio in a facility or enterprise using well known Audio Over Ethernet standards and would have expected predictable results therefrom.
Regarding claim 2, 20, 26
DME in view of Cobranet teaches or suggests:

Regarding claim 3, 21, 27
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the first set of one or more output parameters comprises one or more of a channel output, one or more frequency parameters, a gain, a phase, or a time delay, and wherein the second set of one or more output parameters comprises one or more one or more frequency parameters, a gain, a phase, or a time delay  (DME: pp 3-8; Ch 6: output parameters comprising gain, equalization, phase, dynamics and delay parameters of instantiated Ch 6 components as invoked in a particular scene).
Regarding claim 4
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein applying second set of output parameters comprises adjusting one or more of a channel output, one or more frequency parameters, a gain, a phase, or a time delay (DME: pp 3-8, 109-116, 300-310; 
Regarding claim 5
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein operating in the second mode in which the playback device is paired with the one or more other playback devices comprises operating in a paired mode with two or more other playback devices (DME: pp 3-8, 492-500, Ch 4, 6: system invokes a particular scene comprising any of the second through sixteenth connected DME devices and accomplishes pairing based upon particular invoked clock selections and signal path relationships; a plurality of modes or preset operating conditions operate with respect to particular pairings of devices).
Regarding claim 6, 22, 28
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein operating in the first mode comprises the playback device outputting two channels of audio via the one or more audio outputs, and wherein operating in the second mode comprises the playback device outputting no more than one channel of audio via the one or more audio outputs (DME: p459; Ch 4: a router and/or mixer component in a scene allows the routing of one channel to each/any of a plurality of outputs). Examiner takes official notice that the determination of output channels is considered no more than a design choice on the part of a user of the DME and/or Cobranet system. DME devices operating in either the first or second mode each comprise up to 16 channels of audio output. A designer facing the choice of determining a particular output mode would have applied the taught mixer, pan or router component to apply only one or more than one channel to one or more than one of a plurality of respective output signal paths by use 
Regarding claim 7, 23, 29
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein operating in the first mode comprises the playback device outputting audio based on the audio data via the one or more audio outputs in a stereo mode, and wherein operating in the second mode comprises the playback device outputting audio based on the audio data via the one or more audio outputs in a theater mode. (DME: pp 3-8, 438-447, an invoked simple mixer component utilizes a pan control to direct audio to each/any of a left/right stereo mode output channel while an invoked one of the Surround 3.1, 5.1, 6.1 mixer components operates to direct audio among a front-right channel, a front-center channel, a front-left channel, a rear-right channel, a rear-left channel, a subwoofer channel, and so on, either component may operate in a particular scene); (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification).
Regarding claim 8
DME in view of Cobranet teaches or suggests:
supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6.) Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)
Regarding claim 9
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the playback device further comprises a button that, when selected, configures the playback device to output audio comprising one channel of the audio data (DME: pp 3-8, 492-500; Ch 6: user interface buttons operate to instantiate scenes comprising particular signal processing and output paths). Examiner has taken official notice which Applicant’ has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited the recited modes or roles such as consolidation mode is considered no more than a design supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of one or more channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6.) Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker(s)) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)
Regarding claim 10
DME in view of Cobranet teaches:
A playback device, method and instantiable instructions, wherein the network is a wireless network. (DME: 5-8, Ch 6, etc.); (see Cobranet Wikipedia entry; Cobranet operates over a wireless network; a Cobranet wireless network may be further accomplished using lasers). 
Regarding claim 11
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, further comprising: a plurality of speakers, wherein the instructions, when executed by the at least one processor, further cause the playback device to output audio from the plurality of speakers (DME: pp 148-149, 419-458: speaker processor and/or simple/surround mixer, router components executes preset parameters for each/any of a plurality of preset or user entered parameters directing output though a plurality of speakers).
Regarding claim 12
DME in view of Cobranet teaches or suggests:

Regarding claim 13
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the playback device is further configured to (i) separate the audio data into separate audio channels (DME: pp 3-8, 419-458, 470-484: audio channels directed from particular inputs, along user determined processing and output paths), (ii) output audio based on audio data of at least one separate audio channel from the one or more audio outputs (DME: pp 3-8, 419-458, 470-484: audio output directed to one or more available network or local outputs), and (iii) transmit audio data of at least one additional separate audio channel over the network (DME: pp 3-8, 419-458, 470-484: audio output directed to network outputs such as a particular slot, cascade output, cobranet output, ethersound output, AES output, etc.). Examiner has taken official notice which Applicant’ has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited modes or roles such as the recited consolidation mode is considered no more than a design choice as described supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6). Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or 
Regarding claim 14
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the playback device is further configured to (i) separate the audio data into separate audio channels (DME: pp 3-8, 419-458, 470-484: audio channels directed from particular inputs, along user determined processing and output paths), (ii) output audio based on audio data of at least one separate audio channel from the one or more audio outputs (DME: pp 3-8, 419-458, 470-484: audio output directed to one or more available network or local outputs), and (iii) transmit the audio data of the at least one separate audio channel and audio data of at least one additional separate audio channel over the network (DME: pp 3-8, 419-458, 470-484: audio output directed to network outputs such as a particular slot, cascade output, cobranet output, ethersound output, AES output, etc.). Examiner has taken official notice which Applicant’ has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited modes or roles such as the recited consolidation mode is considered no more than a design choice as described supra
Regarding claim 15
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the playback device is further configured to (i) separate the audio data into separate audio channels (DME: pp 3-8, 419-458, 470-484: audio channels directed from particular inputs, along user determined processing and output paths),  (ii) output audio based on audio data of at least one separate audio channel from the one or more audio outputs (DME: pp 3-8, 419-458, 470-484: audio output directed to one or more available network or local outputs), and (iii) transmit the audio data over the network (DME: pp 3-8, 419-458, 470-484: audio and data output directed to network outputs such as a particular slot, cascade output, cobranet output, ethersound output, AES output, etc.). Examiner has taken official notice which Applicant’ has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited modes or roles such as the recited consolidation mode is considered no more than a design choice as described supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6). Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker(s)) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)
Regarding claim 16
DME in view of Cobranet teaches or suggests:
supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6). Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker(s)) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)
Regarding claim 17
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the instructions, when executed by the at least one processor, further cause the playback device to: detect a predefined event; and interpret the detected predefined event as an instruction for the supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6: for methods of realizing the recited consolidation among channels/devices). Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker(s)) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)
Regarding claim 18
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein the instructions, when executed by the at least one processor, further cause the playback device to: receive another signal from a controller over the network, wherein the another signal comprises an instruction for the playback device to pair with a different one or more other playback devices (DME: pp 3-8, 492-500: each/any DME and/or a controller device operates to instantiate, edit, save and change configurations upon the network by invocation of plural scenes comprising particular supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6). Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker(s)) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)
Regarding claim 24, 30
DME in view of Cobranet teaches or suggests:
A playback device, method and instantiable instructions, wherein operating in the second mode further comprises the playback device: (i) separating received audio into separate audio channels, (ii) outputting audio based on audio data of at least one separate audio channel from the one or more audio outputs, and (iii) transmitting to another playback device via the network, at least one of (iii-a) at least one separate audio channel of the audio data or (iii-b) all channels of the audio data. (DME: pp 3-8, 419-458, 470-484: audio output directed to network outputs such as a particular slot, cascade output, cobranet output, ethersound output, AES output, etc. may comprise any subset of input audio and/or the entire set of input audio). Examiner has taken official notice which Applicant’ has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited supra wherein the choice comprises which groups of channels are effected by which assigned components upon which particular devices among available set of devices and as scene-wise groupings of channels and processing comprise the purpose of DME would be expected to generate only predictable results. (see at least DME 3-8, Ch 6). Furthermore Cobranet allows a user to map a system thereby dictating user mandated routing and signal processing from audio source(s) to one or more audio sink(s) and/or output(s) (such as a Cobranet loudspeaker(s)) or groups thereof. (see at least Cobranet Wikipedia entry and pp 97-100, 110-112, 122 of Cobranet specification)

Response to Arguments
Applicant’s arguments, see Remarks and amended Claims, filed 8/11/20, with respect to the rejection(s) of claim(s) 1, 19, 25 under 35 USC 102 over DME have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DME and Cobranet.


Conclusion                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654